      Case 5:14-cv-00665-F Document 297 Filed 03/04/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
              WESTERN DISTRICT OF OKLAHOMA

RICHARD GLOSSIP, et al.,                )
                                        )
       Plaintiffs,                      )
                                        )
vs.                                     )   Case No. CIV-14-665-F
                                        )
KEVIN J. GROSS, et al.,                 )
                                        )
       Defendants.                      )

                                   ORDER

      Before the court is Plaintiffs’ Partially Unopposed Motion for Extension
of Time to File Second Amended Complaint (doc. no. 284), requesting that an
order be entered extending the time in which plaintiffs must file their Second
Amended Complaint until May 4, 2020. The current deadline for this filing is
March 30, 2020.
      It is reasonably likely that the court will grant the scheduling relief
plaintiffs seek. However, the court desires to address this scheduling matter in
the overall context of scheduling in this case, with a view to putting this case
on a schedule which will facilitate the orderly, fair and reasonably expeditious
resolution of the issues.      In particular, the court desires to receive
representations from the defendants as to whether the State of Oklahoma
intends to seek execution dates which would, if left in place, impose
unreasonable burdens on the court and counsel.
      Accordingly, this case is set for a scheduling conference in chambers on
March 12, 2020, at 1:30 p.m. At the scheduling conference, the court will
        Case 5:14-cv-00665-F Document 297 Filed 03/04/20 Page 2 of 2




address the present motion. Counsel should be prepared to discuss all aspects
of scheduling in this case at the scheduling conference.
        DATED this 4th day of March, 2020.




14-0665p065.docx




                                       2
